                                          Case 4:19-cv-08162-YGR Document 75 Filed 04/12/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    CYRUS SANAI,                                       Case No. 4:19-cv-08162-YGR
                                                       Plaintiff,                          ORDER DENYING MOTION FOR LEAVE TO
                                   5
                                                                                           FILE FOR RECONSIDERATION
                                                  v.
                                   6
                                        ALEX KOZINSKI, ET AL.,                             Re: Dkt. No. 73
                                   7
                                                       Defendants.
                                   8

                                   9          Before the Court is plaintiff Cyrus Sanai’s motion for leave to file for reconsideration,

                                  10   which requests reconsideration of the Court’s prior Order regarding the parties’ motion to dismiss

                                  11   and motion for leave to amend. (See Dkt. Nos. 72 (Order), 73 (Motion).) Having reviewed the

                                  12   motion, the parties prior briefing, the Court’s prior order, and the operative complaint, the motion
Northern District of California
 United States District Court




                                  13   is DENIED. Notwithstanding Sanai’s arguments that the Court did not adequately review his

                                  14   complaint or his briefing, the Court fully considered both in issuing its decision.1 Sanai’s motion

                                  15   fails to acknowledge any of the cited authority in opposition to his arguments, and merely takes

                                  16   umbrage that the Court ultimately adopted defendants’ positions. To the extent that Sanai has

                                  17   issue with the Order and the substance therein, the proper procedure is to appeal this Order to the

                                  18   Ninth Circuit Court of Appeals for a review of the Order at Docket Number 72.

                                  19          The Clerk of the Court is directed to issue judgment consistent with the Court’s Order at

                                  20   Docket Number 72. This Order terminates Docket Number 73.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 12, 2021

                                  23
                                                                                                       YVONNE GONZALEZ ROGERS
                                  24                                                                  UNITED STATES DISTRICT JUDGE
                                  25
                                              1
                                  26             While the Court’s summary of the background section is consistent with that of the
                                       defendants’ background proffered in their briefing, it is an accurate and relevant summary which
                                  27   further included a comprehensive summary of orders issued by the Ninth Circuit Judicial Council
                                       which were appropriately judicially noticeable. The Court otherwise included additional or a
                                  28   modified background where appropriate.
